         Case 1:17-cr-00722-VSB Document 233 Filed 12/03/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     December 3, 2019




Via ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United State Courthouse
40 Foley Square, Courtroom 518
New York, New York 10007

       Re:    United States v. Sayfullo Habibullaevic Saipov, S1 17 Cr. 722 (VSB)

Dear Judge Broderick:

       On December 2, 2019, the defendant renewed his motion to compel the Government to
submit parole applications on behalf of five additional individuals. The Government respectfully
requests until December 13, 2019 to respond to the defendant’s motion.

                                                     Respectfully submitted,
                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                               by:          /s/
                                                     Amanda Houle
                                                     Sidhardha Kamaraju
                                                     Matthew Laroche
                                                     Jason Richman
                                                     Assistant United States Attorneys
                                                     (212) 637-2194/6523/2420/2589


Cc: Defense Counsel (via ECF)
